DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicants’ election of Group I (claims 1-3, 6-7, 10, 12, 27-38, 82 and 87-90) drawn to a bilayer tablet comprising a first layer with probenecid and a second layer comprising Beta-lactam, is acknowledged.  Applicants’ election for the species of Compound III-2 (claim 6, not claim 7), is acknowledged. This election is hereby withdrawn in view of the prior art search. The election was made without traverse.  
As the requirement for restriction is deemed proper, it is maintained and hereby made FINAL.  
Claims 39 and 60 are hereby withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, and non-elected species of the invention, there being no allowable generic or linking claim.  The instant claims have been examined commensurate with the scope of the elected invention, and the elected species of the invention.  Applicants timely responded to the restriction/election requirement in the reply filed 12/6/21.
 Accordingly, claims 1-3, 6-7, 10, 12, 27-38, 82 and 87-90 are under current examination.

Claim Objections
Claims 10 and 12 are objected to because of the following informalities:  Croscarmellose is not spelled correctly in line 2 and 3, respectively.  
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 is unclear. Claim 6 recites “wherein the second layer comprises: …(Compound III-2), …(Compound III-2a), or …(Compound III-2b)”. It is unclear if these compounds are in addition to the Beta-lactam compound recited in the independent claim 1 or if they are intended to narrow the genus of the Beta-lactam compound recited in the independent claim 1.
	For the sake of compact prosecution, the Examiner is interpreting claim 6 as limiting the Beta-lactam compound of claim 1 to Compounds III-2, III-2a or III-2b. If such is desired, it is suggested to amend the claim to read “wherein the Beta-lactam 
	Claim 12 is unclear. Claim 12 recites “from about 65 mg to about 75 mg of lactose monohydrate 316”. It is unclear what the number “316” means.
	Claim 82 is unclear. Claim 82 recites “…an area under the curve (AUC) that is higher in the subject in need thereof as compared to a comparable subject being administered with a comparable composition by about 5% or greater…” in lines 3-4 and “as compared to a comparable subject being administered with a comparable composition” in the last two lines. The term “comparable” describing both the composition and the subject is a relative term which renders the claim indefinite. The term “comparable subject” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “comparable composition” is defined in the specification as a composition with comparable parameters, or in comparable conditions, as of the bilayer tablet of the present disclosure. However, it uses relative terms (comparable) to define it and therefore, does not make it clear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-7, 10, 12, 27-38 and 82-90 are rejected under 35 U.S.C. 103 as being unpatentable over Brighty et al. (US 2008/0009474) in view of Turkyilmaz et al. (EP 3238713; published: 11/1/17).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Brighty et al. teaches a pharmaceutical composition comprising a sulopenem prodrug of formula: 
    PNG
    media_image1.png
    320
    417
    media_image1.png
    Greyscale
formulated for oral administration with one or more excipients and/or one or more active ingredients (β-lactam compound limitation of instant claims 1 and 6; [0029]). Brighty et al. teach that the prodrug can be 
    PNG
    media_image2.png
    196
    234
    media_image2.png
    Greyscale
(limitation of instant 
Although Brighty et al. teach that sulopenem prodrugs can be used in conjunction with probenecid ([0028]).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
Although Brighty et al. teach that sulopenem prodrugs can be used in conjunction with probenecid, they do not teach a particular embodiment wherein a composition contains both the claimed sulopenem prodrug and probenecid, as required by instant claim 1.
Brighty et al. teach that the oral dosage forms can be tablets ([0030]), but do not teach a bilayer tablet wherein probenecid and the sulopenem prodrug is in separate layers, as required by instant claim 1. Brighty et al. also do not teach wherein the tablet further comprises from about 220 mg to about 230 mg of microcrystalline cellulose; from about 50 mg to about 60 mg of sodium croscarmellose; from about 3 mg to about 4 mg of intragranular magnesium stearate; from about 6 mg to about 8 mg of extragranular magnesium stearate; from about 65 mg to about 75 mg of lactose monohydrate 316; and from about 20 to about 23 mg of hydroxypropylcellulose, as required by instant claim 12. However, such deficiencies are cured by Turkyilmaz et al.
Turkyilmaz et al. teach a pharmaceutical composition in the form of a bilayer tablet comprising two active agents. For example, a pharmaceutical composition 
Brighty et al. do not teach wherein the bilayer tablet is configured to release the claimed sulopenem prodrug and the claimed probenecid in specific amounts within specific time amounts, as required by instant claims 27-38 and do not teach wherein the administration results in a plasma concentration for the claimed sulopenem prodrug have a particular AUC that is higher in the subject in need thereof as compared to a comparable subject being administered with a comparable composition by a particular percentage within a particular time and a Cmax in the subject in the need thereof, as required by instant claims 82 and 87-90. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to combine the claimed sulopenem prodrug and probenecid into one oral dosage form (e.g., bilayer tablet), as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to do so because such was taught by Brighty et al. and furthermore, teach that such is advantageous because probenecid has an inhibitory effect on renal tubular secretion.
 (b)	The disclosures of Brighty et al. and Turkyilmaz et al. are each directed to orally administered pharmaceutical compositions (e.g., tablets) comprising active agents. Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to modify the bilayer tablet of Turkyilmaz et al. by substituting the active agents taught by Brighty in the first and second layer, respectively, as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to so because as described above it is obvious to combine the claimed sulopenem prodrug and probenecid into one oral dosage form (e.g., tablet) and the previously formulated bilayer tablet of Turkyilmaz et al. to achieve the predictable result of obtaining a composition suitable for oral administration of active agents.
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Brighty et al. (US 2008/0009474) and Turkyilmaz et al. (EP 3238713; published: 11/1/17) as applied to claims 1, 6-7, 10, 12, 27-38 and 82-90 above, and further in view of Rothenberg et al. (US 2016/0022632).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Brighty et al. and Turkyilmaz et al. teach the limitation of instant claims 1, 6-7, 10, 12, 27-38 and 82-90 (see above rejection for details). 
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
Brighty et al. and Trukyilmaz et al. do not teach wherein the first layer comprises from 20 mg to about 5 g (e.g., 500 mg) of probenecid, as required by instant claims 2-3. However, such deficiencies are cured by Rothenberg et al. 
Rothenberg et al. is directed to pharmaceutical compositions comprising active agents such as probenecid in the form of for example, orally administered tablets. Rothenberg et al. teach that solid oral preparations can comprise from about 10 mg to about 1000 mg of probenecid, preferably about 500 mg ([0051]). 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	The disclosures of Brighty et al., Trukyilmaz et al. and Rothenberg et al. are each directed to pharmaceutical compositions (e.g., orally administered tablets) comprising active agents. Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to include about 500 mg of probenecid, as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to 
	Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-3, 6-7, 10, 12, 27-38 and 82-90 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 65-66 of U.S. Patent No. 17/198,335. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same composition comprising the same Beta-lactam and probenecid ingredients. It is noted that the ‘335 composition represents a species (with regards to the additional active agent, valproic aicd) within the scope of the instantly claimed genus.  Thus, the instant claims and the application claims are obvious variants.

Claims 1-3, 6-7, 10, 12, 27-38 and 82-90 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 5-6, 19, 48, 55, 58, 66, 68 and 147-167 of copending Application No. 16/372,075 in view of Turkyilmaz et al. (EP 3238713; published: 11/1/17).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same composition comprising a Beta-lactam compound and probenecid. The difference is that the copending application does not indicate that the two active agents are in separate layers in a bilayer tablet. However, Turkyilmaz et al. teach a pharmaceutical composition in the form of a bilayer tablet comprising two active agents. Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to modify the bilayer tablet of Turkyilmaz et al. by substituting the active agents taught by Brighty in the first and second layer, respectively, as instantly claimed, with a reasonable expectation of success, at the time of the instant application and one would have been motivated to so because it is obvious to combine the claimed sulopenem prodrug and probenecid into one oral dosage form (e.g., tablet) and the previously formulated bilayer tablet of Turkyilmaz et al. to achieve the predictable result of obtaining a composition suitable for oral administration of active agents. Thus, the instant claims and the application claims are obvious variants.
This is a provisional obviousness-type double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617